  Case 13-24977         Doc 57     Filed 11/02/18 Entered 11/02/18 12:51:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-24977
         Lasheba Sturkey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/18/2013.

         2) The plan was confirmed on 09/25/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/05/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-24977        Doc 57       Filed 11/02/18 Entered 11/02/18 12:51:33                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $22,910.88
       Less amount refunded to debtor                            $370.32

NET RECEIPTS:                                                                                    $22,540.56


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $997.06
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,497.06

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC               Unsecured         375.00        375.70           375.70          31.04        0.00
Applied Card Bank                Unsecured         580.00           NA               NA            0.00        0.00
AT&T SERVICES INC                Unsecured      1,130.00       1,130.45         1,130.45          85.77        0.00
CASHCALL INC                     Unsecured      2,587.00           0.00             0.00           0.00        0.00
CITY OF CHICAGO WATER DEPT       Secured        1,015.00       1,060.58         1,060.58      1,060.58         0.00
CK Marketing                     Unsecured         520.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured            NA         633.39           633.39          52.33        0.00
FIRST CASH ADVANCE               Unsecured         100.00           NA               NA            0.00        0.00
FIRST INVESTORS FINANCIAL SVC    Unsecured      8,006.00            NA          5,131.33        423.92         0.00
FIRST INVESTORS FINANCIAL SVC    Secured        9,000.00     17,006.33        11,875.00      11,875.00    1,648.97
First Rate Financial             Unsecured         995.00           NA               NA            0.00        0.00
GREAT LAKES HIGHER EDUCATION     Unsecured      4,041.00       4,981.89         4,981.89        411.57         0.00
IL STATE TOLL HWY                Unsecured         930.00           NA               NA            0.00        0.00
LVNV FUNDING                     Unsecured         367.00        367.39           367.39          30.35        0.00
MILLENIUM CREDIT CONSULTANTS     Unsecured         373.00           NA               NA            0.00        0.00
PEOPLES ENERGY                   Unsecured      1,893.00       1,550.97         1,550.97        128.13         0.00
SALLIE MAE                       Unsecured      2,149.00            NA               NA            0.00        0.00
SALLIE MAE                       Unsecured      2,797.00            NA               NA            0.00        0.00
THE LOAN MACHINE                 Unsecured      2,475.00       3,310.69         1,269.10          99.32        0.00
TURNER ACCEPTANCE                Unsecured      1,098.00            NA               NA            0.00        0.00
US BANK NATIONAL                 Secured              NA       1,583.11             0.00           0.00        0.00
US BANK NATIONAL                 Secured      200,000.00    149,791.85              0.00           0.00        0.00
US BANK NATIONAL                 Unsecured            NA           0.00             0.00           0.00        0.00
US DEPT OF ED SALLIE MAE         Unsecured      3,739.00     25,862.89        25,862.89       2,136.63         0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      3,702.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      2,092.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      2,092.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      1,996.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      1,996.00            NA               NA            0.00        0.00
VERIZON                          Unsecured         266.00        287.04           287.04          23.71        0.00
VILLAGE OF BELLWOOD              Unsecured         200.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-24977      Doc 57     Filed 11/02/18 Entered 11/02/18 12:51:33                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
WEBBANK/FINGERHUT            Unsecured         395.00        437.89        437.89          36.18        0.00
ZINGO CASH                   Unsecured      2,000.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00              $0.00                  $0.00
      Mortgage Arrearage                                 $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                       $11,875.00         $11,875.00              $1,648.97
      All Other Secured                              $1,060.58          $1,060.58                  $0.00
TOTAL SECURED:                                      $12,935.58         $12,935.58              $1,648.97

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                $0.00
       Domestic Support Ongoing                           $0.00                $0.00                $0.00
       All Other Priority                                 $0.00                $0.00                $0.00
TOTAL PRIORITY:                                           $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $42,028.04           $3,458.95                  $0.00


Disbursements:

       Expenses of Administration                         $4,497.06
       Disbursements to Creditors                        $18,043.50

TOTAL DISBURSEMENTS :                                                                     $22,540.56




UST Form 101-13-FR-S (09/01/2009)
  Case 13-24977         Doc 57      Filed 11/02/18 Entered 11/02/18 12:51:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
